McCLELLAN, J.
(concurring). — I concur in the conclusion reached on this appeal, but on this ground. By the letter of Code 1896, § 2034, a compliance in respect of a separate acknowledgment by the wife with the requirements in the premises must be shown by “the certificate of such officer upon or attached to such mortgage, deed, or other conveyance, which certificate must be substantially in tbe following form.” Einphasizing the physical intimacy contemplated by the statute between the instrument and the certificate of the facts stipulated in the statute, the word “within” is employed several times in the form given. It appears from the record, and that without dispute, that the officer called to take and certify the separate acknowledgment of the wife to the conveyance of the homestead in question never entered his certificate upon, nor attached it to, the mortgage. If this be true, the express requirement of the statute cited was not complied with, and there was no acknowledgment of the wife, as provided by the statute, and the instrument was and is a nullity. The original 'papers are before us, and there is no claim that the requisite certificate was written or indorsed upon the mortgage, so that the only possibility of compliance must be found in the attaching of the certificate to tbe instrument.
*446It is suggested, however, that the fact of simultaneous (if so) recordation in the probate office of both the instrument and the certificate now attached thereto — two separate papers without identifying reference by either to the other — is some evidence, or is prima facie evidence, that the certificate paper was attached to other papers. This cannot be, any more than the consecutive mechanical entering on record of five vendor’s lien notes would be evidence that they were attached to each other. Certainly, if the officer taking the acknowledgment had riot attached the certificate to the instrument, the recording officer could not supply that vital service. Accordingly the writer thinks that the mortgage should not have been admitted in evidence, and the determination of its admissibility was for the .court, and not the jury, and this depended wholly upon an efficacious acknowledgment by the wife.